In re Louisiana Patients’ Comp. Fund;— Plaintiffs); applying for supervisory and/or *223remedial writs; Parish of Concordia, 7th Judicial District Court, Div. “B”, No. 32,556; to the Court of Appeal, Third Circuit, No. CW97-0667.
Granted. Judgment of the trial court is vacated and set aside. The hearing on the motion for partial summary judgment scheduled for May 29, 1997 and any discovery in this matter is stayed pending judicial approval of the compromise agreement. Case remanded to the trial court for further proceedings.
CALOGERO, C.J., not on panel.